Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:

monitoring at least one input into a system and detecting at least one action from a user;

identifying at least one detected action;

accessing at least a first machine readable memory location to retrieve at least one emotional behavior associated with said system, said at least one emotional behavior being based at least in part upon a certain emotional profile associated with said system;



calculating a response to the status of the user, said response comprising an emotional response that is at least partly determined based on the status of the user and data contained in said system emotional profile.

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A method comprising the steps of…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:


identifying at least one detected action;

accessing at least a first machine readable memory location to retrieve at least one emotional behavior associated with said system, said at least one emotional behavior being based at least in part upon a certain emotional profile associated with said system;

processing the at least one detected action in a computational machine using data from said system emotional profile to determine a status of the user; and

calculating a response to the status of the user, said response comprising an emotional response that is at least partly determined based on the status of the user and data contained in said system emotional profile.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional element”:
	(1) A computational machine

	A “computational machine” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0077] FIG. 5 is an illustration of an exemplary method for registering cube 100, in accordance with an embodiment of the present invention. In the present embodiment, a user may turn on a cube 100 in a step 505. In some embodiments, user may turn on cube 100 by means of a power switch on cube 100 surface. In other embodiments, user may turn on cube 100 by remote means. In some embodiments, cube 100 may perform various animations at start-up. In the present embodiment, cube 100 operating system may activate in a step 510. In some embodiments, operating system may utilize multiple types of connecting technology, including, without limitation, Wi-Fi and Bluetooth. In the present embodiment, cube 100 operating system may directly load core application 410 in a step 515. Further, in the present embodiment, core application 410 may determine whether user may have access to any connecting technologies in a step 520. Still further, in the present embodiment, if user has access to at least one connecting technology, cube 100 may connect to server 205 in a step 525. In the present embodiment, server 205 may determine whether user is registered in a step 530. In some embodiments, each cube 100 may have a unique ID. In a non-limiting example, an EPU microcontroller in a cube 100 may have a unique ID to identify EPU's corresponding cube 100. In some embodiments, a user ID may be paired with a cube 100 ID. In many embodiments, In some embodiments, users may use any suitable computational machine, including, without limitation, smartphone, tablet, laptop, etc. In many embodiments, cube 100 may record various data to use in identifying and/or communicating with user. In a non-limiting example, cube 100 may record user's facial pattern and voice to be able to use these to identify user later. In some embodiments, server 205 may connect to various networks to uncover data about user. In a non-limiting example, server 205 may use localization data to determine location of cube 100. In the present embodiment, application may prompt user to select a connection type in a step 545. In some embodiments, users may select individual or multiple connection types. In the present embodiment, cube 100 and application may synchronize in a step 550. Further, in the present embodiment, server 205 may prompt user for login information. In some embodiments, login information may be related to an external internet platform, including, without limitation, Facebook, Twitter, etc. In some of these embodiments, server 205 may use user's login information to synchronize with external internet platforms. In a non-limiting example, server 205 may determine user's Facebook friend list, upload photos, etc. In some embodiments, each cube 100 may be paired with a unique identifier so that each cube 100 may have only one owner. In a non-limiting example, when a user buys a cube 100, user may receive a number which he may input to cube 100.

This “computational machine” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional element”:
	(1) A computational machine

	A “computational machine” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0077] FIG. 5 is an illustration of an exemplary method for registering cube 100, in accordance with an embodiment of the present invention. In the present embodiment, a user may turn on a cube In some embodiments, users may use any suitable computational machine, including, without limitation, smartphone, tablet, laptop, etc. In many embodiments, cube 100 may record various data to use in identifying and/or communicating with user. In a non-limiting example, 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).



	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

generating emotional profile related information at least partially associated with said user;

identifying at least one user detected action;

processing said at least one detected action using data from said user emotional profile to determine a status of the user; and

calculating a response to said status of the user, said response being determined at least partially based upon said status of the user and data in said system emotional profile.

	Applicant’s Claim 2 merely teaches user detected action and a response. It does not integrate the abstract idea to a practical application, 
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

the response further comprises visually displaying one or more emotions.

	Applicant’s Claim 3 merely teaches visually displaying one or more emotions. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:



	Applicant’s Claim 4 merely teaches experiential emotional memories. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

in which said monitoring further comprises using pitch and harmonics of the voice to infer an emotional assessment of said user.

	Applicant’s Claim 5 merely teaches using pitch and harmonics of the voice to infer an emotional assessment. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

in which said monitoring further comprises facial recognition.

	Applicant’s Claim 6 merely teaches facial recognition. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

in which said monitoring further comprises voice recognition.

	Applicant’s Claim 7 merely teaches voice recognition. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 8
	Claim 8 recites:

in which said monitoring further comprises bio sensor detection.

	Applicant’s Claim 8 merely teaches bio sensor detection. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A system comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 9 that recite abstract ideas?

	YES. The following limitations in Claim 9 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

at least one sensor unit, said at least one sensor unit being configured for detecting an action from a user;

a first computer readable storage location configured to store at least one emotional behavior associated with said system; and

a processing unit in communication with said at least one sensor and said first computer readable storage location, said processing unit being configured for:

identifying at least one detected action and responding to said at least one detected action, said responding being at least partially based upon using emotional behavior related data from said first computer readable storage location to determine a status of the user and calculating a response to said status of the user, said response at least in part being based upon said status of the user and 

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional element”: 
	(1) sensor unit
	(2) computer readable storage location
	(3) processing unit

	A “sensor unit” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0087] FIG. 8 is an illustration of an exemplary emotion processing unit and associated internal systems, in accordance with an embodiment of the present invention. In the present embodiment, emotion processing unit (EPU) 840 may communicate bi-directionally with internal systems, including, without limitation: facial emotion detection 805; text emotion detection 810; voice emotion detection 815; and bio sensor emotion detector 820. The internal systems receive inputs from various sensors that are observing a user's reactions and inputs to cube 100. Detected emotions from the internal systems may be transferred to EPU 840. EPU 840 may receive access and receive vEPG from experienced data history from user database 835 and EPG of the AI emotional database 825. In some embodiments, these databases are maintained within cube 100. In some embodiments these databases accessed from an external server. EPU 840 may use detected emotions from one or more of the internal systems along with data from the databases to calculate an appropriate response in substantially real-time. The calculated response may be communicated to other systems within cube 100 and/or external systems. In many embodiments, EPU 840 may algorithms and/or models to process the detected emotions using at least two of the primary human emotions. As a non-limiting example, the primary human emotions may include, but not limited to, faith, trust, confident, tense, fear, terrify, distract, surprise, amaze, pensive, sad, depress, bored, disgust, hate, annoyed, anger, rage, excite, great high, harmony, happy, ecstasy, love, submit, awe, refuse, regret, contempt, aggressive, optimist, etc. In some embodiments, EPU 840 may calculate the user emotion level (EPG). In some embodiments, EPU 840 may calculate the AI emotion level (EPG). In some embodiments, EPU 840 may calculate the user and AI emotion level (EPG). In some embodiments, the databases are updated/modified with the calculated responses and/or emotion levels. In many embodiments, the AI does not simply respond based on the user emotional profile but on its own profile that the AI will create based on all its experience (emotional machine learning). The AI will develop its own sensibility and all emotional 

This “sensor unit” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computer readable storage location” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0064] Embodiments within the scope of the present disclosure may also include tangible and/or non-transitory computer-readable storage media for carrying or having computer-executable instructions or data structures stored thereon. Such non-transitory computer-readable storage media can be any available media that can be accessed by a general purpose or special purpose computer, including the functional design of any special purpose processor as discussed above. By way of example, and not limitation, such non-transitory computer-readable media can include RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code means in the form of computer-executable instructions, data structures, or processor chip design. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or combination thereof) to a computer, the computer properly views the 

This “computer readable storage location” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processing unit” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0077] FIG. 5 is an illustration of an exemplary method for registering cube 100, in accordance with an embodiment of the present invention. In the present embodiment, a user may turn on a cube 100 in a step 505. In some embodiments, user may turn on cube 100 by means of a power switch on cube 100 surface. In other embodiments, user may turn on cube 100 by remote means. In some embodiments, cube 100 may perform various animations at start-up. In the present embodiment, cube 100 operating system may activate in a step 510. In some embodiments, operating system may utilize multiple types of connecting technology, including, without limitation, Wi-Fi and Bluetooth. In the present embodiment, cube 100 operating system may directly load core application 410 in a step 515. Further, in the present embodiment, core application 410 may determine whether user may have access to any connecting technologies in a step 520. Still further, in the present embodiment, if user has access to at least one connecting In some embodiments, users may use any suitable computational machine, including, without limitation, smartphone, tablet, laptop, etc. In many embodiments, cube 100 may record various data to use in identifying and/or communicating with user. In a non-limiting example, cube 100 may record user's facial pattern and voice to be able to use these to identify user later. In some embodiments, server 205 may connect to various networks to uncover data about user. In a non-limiting example, server 205 may use localization data to determine location of cube 100. In the present embodiment, application may prompt user to select a connection type in a step 545. In some embodiments, users may select individual or multiple connection types. In the present embodiment, cube 100 and application may synchronize in a step 550. Further, in the present embodiment, server 205 may prompt user for login information. In some embodiments, login information may be related to an external internet platform, including, without limitation, Facebook, Twitter, etc. In some of these embodiments, server 

This “processing unit” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional element”: 
	(1) sensor unit
	(2) computer readable storage location
	(3) processing unit



[0087] FIG. 8 is an illustration of an exemplary emotion processing unit and associated internal systems, in accordance with an embodiment of the present invention. In the present embodiment, emotion processing unit (EPU) 840 may communicate bi-directionally with internal systems, including, without limitation: facial emotion detection 805; text emotion detection 810; voice emotion detection 815; and bio sensor emotion detector 820. The internal systems receive inputs from various sensors that are observing a user's reactions and inputs to cube 100. Detected emotions from the internal systems may be transferred to EPU 840. EPU 840 may receive access and receive vEPG from experienced data history from user database 835 and EPG of the AI emotional database 825. In some embodiments, these databases are maintained within cube 100. In some embodiments these databases accessed from an external server. EPU 840 may use detected emotions from one or more of the internal systems along with data from the databases to calculate an appropriate response in substantially real-time. The calculated response may be communicated to other systems within cube 100 and/or external systems. In many embodiments, EPU 840 may algorithms and/or models to process the detected emotions using at least two of the primary human emotions. As a non-limiting example, the primary human emotions may include, but not limited to, faith, trust, confident, tense, fear, terrify, distract, surprise, amaze, pensive, sad, depress, bored, disgust, hate, annoyed, anger, rage, excite, great high, harmony, happy, ecstasy, love, submit, awe, refuse, regret, 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computer readable storage location” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0064] Embodiments within the scope of the present disclosure may also include tangible and/or non-transitory computer-readable storage media for carrying or having computer-executable instructions or data structures stored thereon. Such non-transitory computer-readable storage media can be any available media that can be accessed by a By way of example, and not limitation, such non-transitory computer-readable media can include RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code means in the form of computer-executable instructions, data structures, or processor chip design. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or combination thereof) to a computer, the computer properly views the connection as a computer-readable medium. Thus, any such connection is properly termed a computer-readable medium. Combinations of the above should also be included within the scope of the computer-readable media.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processing unit” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0077] FIG. 5 is an illustration of an exemplary method for registering cube 100, in accordance with an embodiment of the present invention. In the present embodiment, a user may turn on a cube In some embodiments, users may use any suitable computational machine, including, without limitation, smartphone, tablet, laptop, etc. In many embodiments, cube 100 may record various data to use in identifying and/or communicating with user. In a non-limiting example, 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).



	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

identifying at least one detected action;

processing said at least one detected action using data from said user emotional profile to determine a status of the user; and

calculating a response to said status of the user, said response at least in part being determined by said status of the user and data contained in said second computer readable storage location.

	Applicant’s Claim 10 merely teaches a detected action and a response. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 11
	Claim 11 recites:

in which said processing unit is further configured for storing said status of the user and said response in said system emotional profile and updating said second computer readable storage location, in which said at least one sensor unit further comprises a facial recognition unit, a voice recognition unit, and a bio sensor detection unit, in which said response comprises a visual display of one or more emotions, control data for one or more devices, and a communication with one or more computational devices.

	Applicant’s Claim 11 merely teaches status of the user and a response. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A non-transitory computer-readable storage medium…” Therefore, it is a “computer-readable medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 12 that recite abstract ideas?

	YES. The following limitations in Claim 12 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

monitoring inputs, into a system, for detected actions from a user;

identifying at least one detected action;

accessing at least a system emotional profile associated with the user, the system emotional profile at least configured for storage of emotional profiles of the user;

accessing at least a second computer readable storage location associated with the system, the 

processing the at least one detected action in a computational machine using data from the system emotional profile to determine a status of the user; and

calculating a response to the status of the user, the response at least in part being determined by the status of the user and data contained in the second computer readable storage location.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) computer readable storage location
	(2) processing unit

	A “computer readable storage location” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0064] Embodiments within the scope of the present disclosure may also include tangible and/or non-transitory computer-readable storage media for carrying or having computer-executable instructions or data structures stored thereon. Such non-transitory computer-readable storage media can be any available media that can be accessed by a general purpose or special purpose computer, including the functional design of any special purpose processor as discussed above. By way of example, and not limitation, such non-transitory computer-readable media can include RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code means in the form of computer-executable instructions, data structures, or processor chip design. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or combination thereof) to a computer, the computer properly views the connection as a computer-readable medium. Thus, any such connection is properly termed a computer-readable medium. Combinations of the above should also be included within the scope of the computer-readable media.

This “computer readable storage location” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processing unit” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0077] FIG. 5 is an illustration of an exemplary method for registering cube 100, in accordance with an embodiment of the present invention. In the present embodiment, a user may turn on a cube 100 in a step 505. In some embodiments, user may turn on cube 100 by means of a power switch on cube 100 surface. In other embodiments, user may turn on cube 100 by remote means. In some embodiments, cube 100 may perform various animations at start-up. In the present embodiment, cube 100 operating system may activate in a step 510. In some embodiments, operating system may utilize multiple types of connecting technology, including, without limitation, Wi-Fi and Bluetooth. In the present embodiment, cube 100 operating system may directly load core application 410 in a step 515. Further, in the present embodiment, core application 410 may determine whether user may have access to any connecting technologies in a step 520. Still further, in the present embodiment, if user has access to at least one connecting technology, cube 100 may connect to server 205 in a step 525. In the present embodiment, server 205 may determine whether user is registered in a step 530. In some embodiments, each cube 100 may have a unique ID. In a non-limiting example, an EPU microcontroller in a cube 100 may have a unique ID to identify EPU's corresponding cube 100. In some embodiments, a user ID may be paired with a cube 100 ID. In many embodiments, server 205 may synchronize with external internet platforms. In a non-limiting example, a server 205 may utilize a user's Facebook login information as user's login information for accessing cube 100. In the present embodiment, if user is registered, user may login in a step 535. Further, in the present embodiment, user may activate machine-readable application on a computational machine in a step In some embodiments, users may use any suitable computational machine, including, without limitation, smartphone, tablet, laptop, etc. In many embodiments, cube 100 may record various data to use in identifying and/or communicating with user. In a non-limiting example, cube 100 may record user's facial pattern and voice to be able to use these to identify user later. In some embodiments, server 205 may connect to various networks to uncover data about user. In a non-limiting example, server 205 may use localization data to determine location of cube 100. In the present embodiment, application may prompt user to select a connection type in a step 545. In some embodiments, users may select individual or multiple connection types. In the present embodiment, cube 100 and application may synchronize in a step 550. Further, in the present embodiment, server 205 may prompt user for login information. In some embodiments, login information may be related to an external internet platform, including, without limitation, Facebook, Twitter, etc. In some of these embodiments, server 205 may use user's login information to synchronize with external internet platforms. In a non-limiting example, server 205 may determine user's Facebook friend list, upload photos, etc. In some embodiments, each cube 100 may be paired with a unique identifier so that each cube 100 may have only one owner. In a non-limiting example, when a user buys a cube 100, user may receive a number which he may input to cube 100.

This “processing unit” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).



Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional element”: 
	(1) computer readable storage location
	(2) processing unit

	A “computer readable storage location” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0064] Embodiments within the scope of the present disclosure may also include tangible and/or non-transitory computer-readable storage media for carrying or having computer-executable instructions or data structures stored thereon. Such non-transitory computer-readable storage media can be any available media that can be accessed by a general purpose or special purpose computer, including the functional design of any special purpose processor as discussed above. By way of example, and not limitation, such non-transitory computer-readable media can include RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code means in the form of computer-executable instructions, data structures, or processor chip design. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or combination thereof) to a computer, the computer properly views the connection as a computer-readable medium. Thus, any such connection is properly termed a computer-readable medium. Combinations of the above should also be included within the scope of the computer-readable media.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processing unit” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0077] FIG. 5 is an illustration of an exemplary method for registering cube 100, in accordance with an embodiment of the present invention. In the present embodiment, a user may turn on a cube 100 in a step 505. In some embodiments, user may turn on cube 100 by means of a power switch on cube 100 surface. In other embodiments, user may In some embodiments, users may use any suitable computational machine, including, without limitation, smartphone, tablet, laptop, etc. In many embodiments, cube 100 may record various data to use in identifying and/or communicating with user. In a non-limiting example, cube 100 may record user's facial pattern and voice to be able to use these to identify user later. In some embodiments, server 205 may connect to 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.



Claim 13
	Claim 13 recites:

further comprising the step of storing the status of the user and the response in the system emotional profile.

	Applicant’s Claim 13 merely teaches status of the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

further comprising the step of updating the second computer readable storage location.


	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

in which the response comprises a visual display of one or more emotions.

	Applicant’s Claim 15 merely teaches visual display of one or more emotions. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:



	Applicant’s Claim 16 merely teaches control data for one or more devices. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

in which the response comprises a communication with one or more computational devices.

	Applicant’s Claim 17 merely teaches a communication. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18


in which said monitoring further comprises facial recognition.

	Applicant’s Claim 18 merely teaches facial recognition. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

in which said monitoring further comprises voice recognition.

	Applicant’s Claim 19 merely teaches voice recognition. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

in which said monitoring further comprises bio sensor detection.

	Applicant’s Claim 20 merely teaches bio sensor detection. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-3 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marpaung, Toward Building A Social Robot With An Emotion-based Internal Control, Masters Thesis, University of Central Florida, 2004, pp. 1-180, in its entirety. Specifically:

Claim 1
           Claim 1's ''monitoring at least one input into a system and detecting at least one action from a user;'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:


A computational model of emotion has been developed in Kismet, a robotic face with some degree of intelligence, built at the Media Laboratory at the Massachusetts Institute of Technology (Breazeal, 2003). Kismet, shown in Figure 4, interacts with its caretakers by perceiving a variety of inputs from its visual and auditory channels and gives feedback through its gaze direction, facial expressions (Figure 5), body posture, and vocal babbles.

           Claim 1's ''identifying at least one detected action;'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 1's ''accessing at least a first machine readable memory location to retrieve at least one emotional behavior associated with said system, said at least one emotional behavior being based at least in part 

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 1's ''processing the at least one detected action in a computational machine using data from said system emotional profile to determine a status of the user; and'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 1's ''calculating a response to the status of the user, said response comprising an emotional response that is at least partly determined based on the status of the user and data contained in said system emotional profile.'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

Claim 2
           Claim 2's ''generating emotional profile related information at least partially associated with said user;'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 2's ''identifying at least one user detected action;'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect 

           Claim 2's ''processing said at least one detected action using data from said user emotional profile to determine a status of the user; and'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 2's ''calculating a response to said status of the user, said response being determined at least partially based upon said status of the 

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

Claim 3
           Claim 3's ''The method as recited in claim 1, in which the response further comprises visually displaying one or more emotions.” is anticipated by Marpaung, page 17, first full paragraph, where it recites:

Kismet and Petra are similar in that they both are able to display their emotion-like states through their facial expressions. They are also developed in order to learn social interactions between the users and the robots. Currently, Kismet has six basic emotions, formulated by Ekman’s Facial Action Coding Systems (FACS)6 (Ekman and Friesen, 1978)—anger, disgust, fear, joy, sorrow, and surprise. Petra also has five basic emotions, also based on Ekman’s FACS—happiness, surprise, fear, sad, and anger.

Claim 6
           Claim 6's ''The method as recited in claim 1, in which said monitoring further comprises facial recognition.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

Claim 7
           Claim 7's ''The method as recited in claim 1, in which said monitoring further comprises voice recognition.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 8
           Claim 8's ''The method as recited in claim 1, in which said monitoring further comprises bio sensor detection.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 9


To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

           Claim 9's ''a first computer readable storage location configured to store at least one emotional behavior associated with said system; and'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 9's ''identifying at least one detected action and responding to said at least one detected action, said responding being at least partially based upon using emotional behavior related data from said first computer readable storage location to determine a status of the user and calculating a response to said status of the user, said response at least in part being based upon said status of the user and emotional behavior related data contained in said first computer readable storage location.'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

Claim 10
           Claim 10's ''identifying at least one detected action;'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion 

           Claim 10's ''processing said at least one detected action using data from said user emotional profile to determine a status of the user; and'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.



When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

Claim 11
           Claim 11's ''The system as recited in claim 10, in which said processing unit is further configured for storing said status of the user and facial recognition unit, a voice recognition unit, and a bio sensor detection unit, in which said response comprises a visual display of one or more emotions, control data for one or more devices, and a communication with one or more computational devices.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

	Further, it is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 12
           Claim 12's ''monitoring inputs, into a system, for detected actions from a user;'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:


A computational model of emotion has been developed in Kismet, a robotic face with some degree of intelligence, built at the Media Laboratory at the Massachusetts Institute of Technology (Breazeal, 2003). Kismet, shown in Figure 4, interacts with its caretakers by perceiving a variety of inputs from its visual and auditory channels and gives feedback through its gaze direction, facial expressions (Figure 5), body posture, and vocal babbles.

           Claim 12's ''identifying at least one detected action;'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 12's ''accessing at least a system emotional profile associated with the user, the system emotional profile at least configured for storage of emotional profiles of the user;'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 12's ''accessing at least a second computer readable storage location associated with the system, the second computer readable storage location at least configured for storage of emotional profiles of the system;'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 12's ''processing the at least one detected action in a computational machine using data from the system emotional profile to determine a status of the user; and'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.



When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

Claim 13
           Claim 13's ''The program instructing the processor as recited in claim 12, further comprising the step of storing the status of the user and 

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

	Further, it is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 14
           Claim 14's ''The program instructing the processor as recited in claim 13, further comprising the step of updating the second computer 

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

	Further, it is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 15
           Claim 15's ''The program instructing the processor as recited in claim 12, in which the response comprises a visual display of one or more 

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

	Further, it is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 16
           Claim 16's ''The program instructing the processor as recited in claim 12, in which the response comprises control data for one or more 

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

	Further, it is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 17
           Claim 17's ''The program instructing the processor as recited in claim 12, in which the response comprises a communication with one or 

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

	Further, it is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 18
           Claim 18's ''The program instructing the processor as recited in claim 12, in which said monitoring further comprises facial recognition.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

Claim 19
           Claim 19's ''The program instructing the processor as recited in claim 12, in which said monitoring further comprises voice recognition.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 20
           Claim 20's ''The program instructing the processor as recited in claim 12, in which said monitoring further comprises bio sensor detection.'' 

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...











Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 



            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
12 MAR 2022